Case 5:21-mj-00067-STE Document 7 Filed 06/14/21 Page 1of1

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

ld fA 5- STESTE November 23,2000 9: 3am) Car hte Ivé~ do- cody

 

 

 

Inventory made in the presence of :

St Tyne Francs

 

Inventory of the property taken and name of ‘any person(s) seized:
“BPDE fi titled, “Letter 5849193 “L.4, pravided by Goose. PDFKG catered
* Cactifiea te ob tutlaen techy

” gf
An Ex al Splead Shet titled,  SO%o[03,Le cansy || Ws Pravidecl, Spread Shut
Conta ed Devit2 (0 Date, Tine, La tity da, Long

rads. fue, Souru, ond Meas Dr sAleany

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: vil dont WHA
CY  Brecuting officer's signature

Tyas. A. fren)

Printed name and title

 

 

 
